DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 9/24/2021.  Since the previous filing, claims 1 and 2 have been amended and no claims have been added or cancelled.  Thus, claims 1-9 and 11 are pending in the application.
In regards to the previous claim objections, applicant has argued persuasively and these objections are therefore withdrawn.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous double patenting rejections, applicant has not filed a terminal disclaimer and these rejections are therefore maintain, modified for the amendments, below.
In regard to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-|.jsp.
Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/944,386 in view of Lemer (US 4495946).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, App ‘386 discloses a bronchoscope head, comprising:

an anesthetic/ventilation port structure (see “anesthetic/ventilation port structure” in claim 1) having a first end and an open second end and a channel extending through the anesthetic/ventilation port structure from the first end to the second end, said anesthetic/ventilation port structure extending laterally from and being fixedly connected at the first end to the main barrel with a channel therein in fluid communication with the working channel of the main barrel (see lines 6-9 in claim 1);
a locking connector (see “locking connector” in claim 1) connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of interchangeable tubes to the main barrel, said locking connector forming a sealed and rotatable connection of the one tube to the main barrel such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis during a procedure while the one tube and the main barrel are sealed (see lines 10-15 in claim 1); and
App ‘386 does not disclose a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the anesthetic/ventilation port structure and a jet Venturi tube in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel, wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the second open end of the anesthetic/ventilation port structure is in fluid communication with the first end to permit flow of a fluid through the channel outside of the jet Venturi tube into the working channel in the main barrel, said second end of the jet Venturi tube having a tip with an opening located in the working channel of the main barrel oriented to supply a substance flowing through the jet Venturi tube into the working 
However, Lemer teaches a jet Venturi injector comprising a jet Venturi sleeve (sleeve 15) fitted over the open second end of the anesthetic/ventilation port structure (coupled 21) and a jet Venturi tube (rigid tube 14) in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel (see Annotated Fig 1), wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the second open end of the anesthetic/ventilation port structure is in fluid communication with the first end to permit flow of a fluid through the channel outside of the jet Venturi tube into the working channel in the main barrel (air drawn through air duct 10, column 3 line 52-57), said second end of the jet Venturi tube having a tip with an opening located in the working channel of the main barrel oriented to supply a substance flowing through the jet Venturi tube into the working channel of the main barrel at an angle of 0 to 90 degrees relative to the longitudinal axis of the main barrel (see Annotated Fig 1).

    PNG
    media_image1.png
    282
    398
    media_image1.png
    Greyscale

Annotated Fig 1

Regarding claim 3, App ‘386 et al. in view of Lemer discloses the bronchoscope head of claim 1.  While App ‘386 in view of Lemer does not explicitly disclose wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, Figure 2 of Lemer shows a cross sectional view of the channel and the venture tube and it can be seen that the occlusion of the Venturi within the channel is minimal.  It would therefore have been obvious to one having ordinary skill in the art at the time the invention was made wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, since it has been held that the drawing may be relied upon for what they may reasonably teach one of ordinary skill in the art (MPEP 2125).
Regarding claim 4, App ‘386 in view of Lemer discloses the bronchoscope head of claim 1, wherein the locking connector (see “locking connector” in claim 3) comprises an axial thrust 
Regarding claim 5, App ‘386 in view of Lemer discloses the bronchoscope head of claim 4, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 4) includes an axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another (see claim 4).
Regarding claim 6, App ‘386 in view of Lemer discloses the bronchoscope head of claim 5, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 6) comprises a tubular member having one end press-fitted in the main barrel, and an opposite end having the axial thrust bearing member extending radially from the tubular member (see claim 6).
Regarding claim 7, App ‘386 in view of Lemer discloses the bronchoscope head of claim 6, wherein the second seal (see “second seal” in claim 5) comprises a slip ring seal, and wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 7) includes a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut (see claim 7). 
Regarding claim 8, App ‘386 in view of Lemer discloses the bronchoscope head of claim 5, wherein the slip ring seal comprises Teflon or Delrin material (see claim 8).
Regarding claim 9, App ‘386 in view of Lemer discloses the bronchoscope head of claim 1, further comprising an end cap (see “end cap” in claim 1) releasably connected to and sealed to the proximal end of the main barrel such that the user can rotatably adjust the end cap or the main barrel relative to one another about the longitudinal axis independently of any rotational adjustments of the main barrel or the one tube relative to each other, the end cap including one or more working port structures, each working port structure having a channel therein in 
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/849,377 in view of Lemer (US 4495946).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, App ‘377 discloses a bronchoscope head, comprising:
a main barrel (see “main barrel’ in claim 1) having a distal end and a proximal end, the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end (see claim 1 lines 2-4);
an anesthetic/ventilation port structure (see “anesthetic/ventilation port structure” in claim 1) having a first end and an open second end and a channel extending through the anesthetic/ventilation port structure from the first end to the second end, said anesthetic/ventilation port structure extending laterally from and being fixedly connected at the first end to the main barrel with a channel therein in fluid communication with the working channel of the main barrel (see claim 1 lines 5-7);
a locking connector (see “locking mechanism” in claim 1) connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of interchangeable tubes to the main barrel, said locking connector forming a sealed and rotatable connection of the one tube to the main barrel such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis during a procedure while the one tube and the main barrel are sealed (see claim 1 lines 8-17); and
App ‘377 does not disclose a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the anesthetic/ventilation port structure and a jet Venturi tube in 
However, Lemer teaches a jet Venturi injector comprising a jet Venturi sleeve (sleeve 15) fitted over the open second end of the anesthetic/ventilation port structure (coupled 21) and a jet Venturi tube (rigid tube 14) in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel (see Annotated Fig 1), wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the second open end of the anesthetic/ventilation port structure is in fluid communication with the first end to permit flow of a fluid through the channel outside of the jet Venturi tube into the working channel in the main barrel (air drawn through air duct 10, column 3 line 52-57), said second end of the jet Venturi tube having a tip with an opening located in the working channel of the main barrel oriented to supply a substance flowing through the jet Venturi tube into the working channel of the main barrel at an angle of 0 to 90 degrees relative to the longitudinal axis of the main barrel (see Annotated Fig 1).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified App ‘386 to include a jet Venturi injector comprising a jet Venturi sleeve fitted over the open second end of the 
Regarding claim 2, App ‘377 in view of Lemer discloses the bronchoscope head of claim 1, wherein the jet Venturi tube protrudes into the working channel of the main barrel by a distance up to 2 mm (see claim 10 and 112 above).
Regarding claim 3, App ‘377 et al. in view of Lemer discloses the bronchoscope head of claim 1.  While App ‘377 in view of Lemer does not explicitly disclose wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, Figure 2 of Lemer shows a cross sectional view of the channel and the venture tube and it can be seen that the occlusion of the Venturi within the channel is minimal.  It would therefore have been obvious to one having ordinary skill in the art at the time the invention was made wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, since it has been held that the drawing may be relied upon for what they may reasonably teach one of ordinary skill in the art (MPEP 2125).
Regarding claim 4, App ‘377 in view of Lemer discloses the bronchoscope head of claim 1, wherein the locking connector (see “locking connector” in claim 1) comprises an axial thrust 
Regarding claim 5, App ‘377 in view of Lemer discloses the bronchoscope head of claim 4, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 2) includes an axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another (see claim 2).
Regarding claim 6, App ‘377 in view of Lemer discloses the bronchoscope head of claim 5, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 5) comprises a tubular member having one end press-fitted in the main barrel, and an opposite end having the axial thrust bearing member extending radially from the tubular member (see claim 5).
Regarding claim 7, App ‘377 in view of Lemer discloses the bronchoscope head of claim 6, wherein the second seal (see “second seal” in claim 3) comprises a slip ring seal, and wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 6) includes a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut (see claim 6).
Regarding claim 8, App ‘377 in view of Lemer discloses the bronchoscope head of claim 5, wherein the slip ring seal comprises Teflon or Delrin material (see claim 4).
Regarding claim 9, App ‘377 in view of Lemer discloses the bronchoscope head of claim 1, further comprising an end cap (see “end cap” in claim 8) releasably connected to and sealed to the proximal end of the main barrel such that the user can rotatably adjust the end cap or the main barrel relative to one another about the longitudinal axis independently of any rotational adjustments of the main barrel or the one tube relative to each other, the end cap including one 
Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/849,412 in view of Lemer (US 4495946).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, App ‘412 discloses a bronchoscope head, comprising: 
a main barrel (see “main barrel’ in claim 1) having a distal end and a proximal end, the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end (see claim 1 lines 5-7);
an anesthetic/ventilation port structure (see “anesthetic/ventilation port structure” in claim 1) having a first end and an open second end and a channel extending through the anesthetic/ventilation port structure from the first end to the second end, said anesthetic/ventilation port structure extending laterally from and being fixedly connected at the first end to the main barrel with a channel therein in fluid communication with the working channel of the main barrel (see claim 1 lines 5-7);
a locking connector (see “locking mechanism” in claim 1) connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of interchangeable tubes to the main barrel, said locking connector forming a sealed and rotatable connection of the one tube to the main barrel such that a user can rotatably adjust the one tube or the main barrel relative to one another about the longitudinal axis during a procedure while the one tube and the main barrel are sealed (see claim 1 lines 8-12); and

However, Lemer teaches a jet Venturi injector comprising a jet Venturi sleeve (sleeve 15) fitted over the open second end of the anesthetic/ventilation port structure (coupled 21) and a jet Venturi tube (rigid tube 14) in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel (see Annotated Fig 1), wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the second open end of the anesthetic/ventilation port structure is in fluid communication with the first end to permit flow of a fluid through the channel outside of the jet Venturi tube into the working channel in the main barrel (air drawn through air duct 10, column 3 line 52-57), said second end of the jet Venturi tube having a tip with an opening located in the working channel of the main barrel oriented to supply a substance flowing through the jet Venturi tube into the working channel of the main barrel at an angle of 0 to 90 degrees relative to the longitudinal axis of the main barrel (see Annotated Fig 1).

Regarding claim 3, App ‘386 et al. in view of Lemer discloses the bronchoscope head of claim 1. App ‘386 in view of Lemer does not explicitly disclose wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, Figure 2 of Lemer shows a cross sectional view of the channel and the venture tube and it can be seen that the occlusion of the Venturi within the channel is minimal.  It would therefore have been obvious to one having ordinary skill in the art at the time the invention was made wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, since it has been held that the drawing may be relied upon for what they may reasonably teach one of ordinary skill in the art (MPEP 2125).
Regarding claim 4, App ‘412 in view of Lemer discloses the bronchoscope head of claim 1, wherein the locking connector (see “locking mechanism” in claim 4) comprises an axial thrust 
Regarding claim 5, App ‘412 in view of Lemer discloses the bronchoscope head of claim 4, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 5) includes an axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another (see claim 5).
Regarding claim 6, App ‘412 in view of Lemer discloses the bronchoscope head of claim 5, wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 7) comprises a tubular member having one end press-fitted in the main barrel, and an opposite end having the axial thrust bearing member extending radially from the tubular member (see claim 7).
Regarding claim 7, App ‘412 in view of Lemer discloses the bronchoscope head of claim 6, wherein the second seal (see “second seal” in claim 6) comprises a slip ring seal, and wherein the axial thrust bearing component (see “axial thrust bearing component” in claim 8) includes a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut (see claim 8).
Regarding claim 8, App ‘412 in view of Lemer discloses the bronchoscope head of claim 5 wherein the slip ring seal comprises Teflon or Delrin material (see claim 9).
Regarding claim 9, App ‘412 in view of Lemer discloses the bronchoscope head of claim 1, further comprising an end cap (see “end cap” in claim 10) releasably connected to and sealed to the proximal end of the main barrel such that the user can rotatably adjust the end cap or the main barrel relative to one another about the longitudinal axis independently of any rotational adjustments of the main barrel or the one tube relative to each other, the end cap including one or more working port structures, each working port structure having a channel therein in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 2004/0221842) in view of Lemer (US 4495946).
Regarding claim 1, Madsen discloses a bronchoscope head, comprising: 
a main barrel (see 110 in annotated Fig. 2) having a distal end and a proximal end, the main barrel defining a working channel extending along a longitudinal axis between an opening at the proximal end and an opening at the distal end;
an anesthetic/ventilation port structure (see 64 in Fig. 2) having first end (see Fig. 2, the end of 64 facing the main barrel) and an open second end (see Fig. 2, the opposite end of 64) and a channel extending through the anesthetic/ventilation port structure from the first end to the second end, said anesthetic/ventilation port structure extending laterally from and being fixedly connected to the main barrel, the anesthetic/ventilation port structure including a channel (see annotated Fig. 2) therein in fluid communication with the working channel of the main barrel;
a locking connector (see 62 in Fig. 2) connected to the distal end of the main barrel and configured to releasably secure and seal one tube of a set of interchangeable tubes (see paragraph 56, 62 is capable of performing the recited function, note that the one tube is not 

    PNG
    media_image2.png
    679
    558
    media_image2.png
    Greyscale

Annotated Fig 2

However, Lemer teaches a jet Venturi injector comprising a jet Venturi sleeve (sleeve 15) fitted over the open second end of the anesthetic/ventilation port structure (coupled 21) and a jet Venturi tube (rigid tube 14) in the channel having a first end at a port in the jet Venturi sleeve and an opposite second end protruding from the channel in the anesthetic/ventilation port structure into the working channel of the main barrel (see Annotated Fig 1), wherein the jet Venturi tube only partially occupies the channel in the anesthetic/ventilation port structure, and the second open end of the anesthetic/ventilation port structure is in fluid communication with the first end to permit flow of a fluid through the channel outside of the jet Venturi tube into the working channel in the main barrel (air drawn through air duct 10, column 3 line 52-57), said second end of the jet Venturi tube having a tip with an opening located in the working channel of the main barrel oriented to supply a substance flowing through the jet Venturi tube into the working channel of the main barrel at an angle of 0 to 90 degrees relative to the longitudinal axis of the main barrel (see Annotated Fig 1).

Regarding claim 3, Madsen in view of Lemer teaches the bronchoscope head to claim 1.
While the combination does not explicitly teach wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, Figure 2 of Lemer shows a cross sectional view of the channel and the venture tube and it can be seen that the occlusion of the Venturi within the channel is minimal.  It would therefore have been obvious to one having ordinary skill in the art at the time the invention was made wherein the jet Venturi tube protrudes into the working channel of the main barrel such that the working area of the working channel is reduced by no more than 10%, since it has been held that the drawing may be relied upon for what they may reasonably teach one of ordinary skill in the art (MPEP 2125).
Regarding claim 9, Madsen in view of Lemer teaches the bronchoscope head of claim 1 and the combination further teaches an end cap (see 60 in Fig. 2) releasably connected to and 
Regarding claim 11, Madsen in view of Lemer teaches the bronchoscope head of claim 1.  
While the combination does not explicitly disclose wherein the tip has an opening oriented to supply a substance flowing through the jet Venturi tube into the working channel of the main barrel at an angle of 30 to 45 degrees relative to the longitudinal axis of the main barrel the axes of the main barrel and the venture tube can be seen in Annotated Fig 1 or Lemer as being roughly 30 degrees.  It would therefore have been obvious to one having ordinary skill in the art at the time the invention was made wherein the tip has an opening oriented to supply a substance flowing through the jet Venturi tube into the working channel of the main barrel at an angle of 30 to 45 degrees relative to the longitudinal axis of the main barrel since it has been held that the drawing may be relied upon for what they may reasonably teach one of ordinary skill in the art (MPEP 2125).  Further it is well within the skill of the art to determine an angle such that the angle would allow the injected substance to merge smoothly into the airstream with minimal disruption to the flow of either the air or the delivered substance.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 2004/0221842) in view of Lemer (US 4495946) as applied above and in further view of Ledwith (US 2011/0023875).
Regarding claim 4, Madsen in view of Lemer teaches the bronchoscope head of claim 1, and Madsen further discloses wherein the locking connector comprises an axial thrust bearing component (see 62 in Fig. 2) connected to the distal end of a first section.
Madsen does not disclose a locking cam nut connected to and in-between the axial thrust bearing component and the one tube. 
However, Ledwith teaches a connector (see 18 and 38 in Fig. 2) comprising a second end (see 34 in Fig. 2) with threads (see 36 in Fig. 2) and a locking cam nut (see 38 in Fig. 2) connected to a tube (see 12 in Fig. 2 and paragraph 20), as an alternative known type of connector for the purpose securing a connector to the tracheal tube (see paragraph 20 lines 11-12).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen to include a second end with the threads and a locking cam nut connected to and in-between the axial thrust bearing component and the one tube as taught by Ledwith as an alternative known type of connector for the purpose securing the connector to the tracheal tube (note that by adding a second end with the threads does not affect the rotatable aspect of connector #62 of Madsen since the modification does not affect the connection of the connector to the main barrel. The modification is to extend the lower end of connector #62 to include threads.).
Regarding claim 5, Madsen in view of Lemer and Ledwith teaches the bronchoscope head of claim 4, and Madsen further discloses wherein the axial thrust bearing component includes an axial thrust bearing member (see 62 in Fig. 2).
Madsen does not discloses the axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the 
However Ledwith teaches a connector having a first seal (See 50 in Fig. 2) on one side thereof facing the locking cam nut (see 38 in Fig.2) and a second seal on opposite sides thereof (see 48 in Fig.2) to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another (see paragraph 21, 48 and 50 are capable of performing the recited function as they are seal rings and adjacent to the tube thus providing some degree of frictional resistance) for the purpose of forming an airtight seal connection (see paragraph 21 lines 1-13).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen to include wherein the axial thrust bearing member having a first seal on one side thereof facing the locking cam nut and a second seal on opposite sides thereof facing the main barrel to provide frictional resistance to inhibit inadvertent movement of the main barrel or the one tube relative to one another as taught by Ledwith for the purpose of forming an airtight seal connection.
Regarding claim 6, Madsen in view of Lemer and Ledwith teaches the bronchoscope head of claim 5 and the combination further teaches wherein the axial thrust bearing component comprises a tubular member having one end press-fitted in the main barrel (Madsen: see 62 in Fig. 2 in), and an opposite end having the axial thrust bearing member (Ledwith: see 34 in Fig. 2) extending radially from the tubular member.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 2004/0221842) in view of Lemer (US 4495946) and Ledwith (US 2011/0023875) as applied to claims 4-6 above and further in view of Kablik (US 5792167).
Regarding claim 8, Madsen in view of Lemer and Ledwith teaches the bronchoscope head of claim 5. 
Madsen does not disclose wherein the slip ring seal comprises Teflon or Delrin material.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Madsen to include Teflon as a known suitable material as taught by Kablik as a known suitable material for the purpose of creating seal.
Response to Arguments
In regards to applicant’s arguments concerning independent claim 1, these arguments concern the amendments made to the claim and are addressed in the new grounds of rejection entered above.
Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a timely filed Terminal Disclaimers to overcome the Double Patenting rejections set for in this Office Action are submitted.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 2, neither Madsen nor Lemer teach or suggest it is obvious to have “the jet Venturi tube protrudes into the working channel of the main barrel only by a distance of up to 2 mm”.
In claims 7, the prior art does not teach or suggest as obvious to have “a sleeve nut having one end facing the slip ring seal, and an opposite end screwed onto a portion of the locking cam nut”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785